DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/03/2021 has been entered. Claims 1-3, 17-33 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 09/21/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, “that run on after the other” should read “that run one after the other”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the entire cooking process" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the corresponding control commands" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3 and 17-30 are rejected as indefinite as a result of depending upon indefinite claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 20, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2) in view of Doherty (US 20090011101 A1).
Regarding claim 1, Akesato teaches (Paragraph 0015,0023; Fig. 1 #3, 4; Fig. 3 #35) a cooker with induction heating coils 3 and 4 and a temperature sensor 35 disposed at a substantially central portion of the induction heating coil 4. Akesato further teaches (Paragraph 0035) the temperature at the bottom of a cooked object such as a tempura pot (cooking chamber) is detected, and data is exchanged with the main control circuit 24. In addition, Akesato also teaches (Paragraph 0025, 0026) that the cooking process is controlled by a control circuit 41 (where control circuits are commonly understood to operate according to programmed instructions), and in the described frying operation, as controlled by the control circuit, when the frying operation is started, the temperature is detected and the display flashes to indicate a preheating state. Then, Akesato teaches (Paragraph 0027) when the set temperature is reached a buzzer is used to provide a notification to add food. Akesato also teaches (Paragraph 0025) that the induction heating coil is maintained at the set temperature. The sequences of preheating and then maintaining the set temperature (as commanded by the control circuit) may be understood to be individual sequences that run one after the other and that represent the entire cooking process. Akesato 
Akesato is silent on the overload being individual to the food to be cooked and depending on the cooking program selected.
Doherty teaches (Paragraph 0007) a cooking method including identifying a food product mass value that does not exceed capacity of the oven for the food product to be cooked during operation of the cooking program. Doherty further teaches (Paragraph 0109, 0110) the oven automatically takes into account food product mass to achieve an end product with a comparable degree of doneness in a consistent cooking time, wherein the degree of doneness can be evaluated based upon one or more factors dependent upon the type of food product. Doherty teaches (Paragraph 0110) for example, for red meats, the degree of doneness may be determined on a scale of rare, medium rare, medium, medium well and well, or on a temperature scale, and as another example, for meats it is also common 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to factor in the type of food to be cooked and the type of cooking/selected cooking program when evaluating an overload as indicated by Doherty, since both are directed to methods of controlling cooking devices, since accounting for the selected cooking program and individual food to be cooked is known in the art as shown by Doherty, and since accounting for the type of food and selected cooking program when determining an overload would improve the cooking of individual dishes by compensating for variations in food (surface area, density, etc.) and user preference (rare vs well done) that would lead some foods to be overcooked or undercooked if subjected to identical conditions.
Regarding claims 2 and 3, Akesato teaches (Paragraph 0027), as shown above, if the temperature is significantly reduced by inputting a large amount of food, and falls below a predetermined temperature (threshold/ temperature value) (for example, 170 ° C), the display of "Temperature" and "180" is blinked (warning signal) to notify a large temperature drop to give a warning, and to inform that the feeding of foodstuffs is to be suppressed. While Akesato does not explicitly clarify that the threshold value that is individually stored for the selected cooking program, it would be obvious to one of ordinary skill in the art to adjust the threshold depending upon the desired cooking temperature. For example, if the set cooking temperature (i.e. the selected cooking program) was 170°C it would be obvious to adjust the threshold value to be below 170°C rather than using the same threshold of 170°C for set temperature of 180°C, which would trigger the warning if any food were added.
Regarding claim 20, Akesato teaches (Paragraph 0027), as shown above, if the temperature is significantly reduced by inputting a large amount of food, and falls below a predetermined temperature (threshold value) (for example, 170 ° C), the display of "Temperature" and "180" is blinked (warning signal) to notify a large temperature drop to give a warning, and to inform that the feeding of foodstuffs is to be suppressed.
Regarding claim 33, Akesato teaches (Paragraph 0015,0023; Fig. 1 #3, 4; Fig. 3 #35) a cooker with induction heating coils 3 and 4 and a temperature sensor 35 disposed at a substantially central portion of the induction heating coil 4. Akesato further teaches (Paragraph 0035) the temperature at the bottom of a cooked object such as a tempura pot (cooking chamber) is detected, and data is exchanged with the main control circuit 24. In addition, Akesato  teaches (Paragraph 0025, 0026)  a frying operation is started wherein the set temperature of 180°C is displayed on display 12 on operation panel 6, and the object to be cooked (pot/cooking chamber) is preheated to the set temperature  and maintained at the set temperature (preheating and maintaining the temperature may be considered to be a cooking program).  Akesato further teaches (Paragraph 0027) food is put into the pot, the food is cooked, and if the temperature is significantly reduced by inputting a large amount of food and falls below a predetermined temperature for example, 170 ° C (overload condition), the display of "Temperature" and "180" is blinked (warning signal) to notify a large temperature drop to give a warning, and to inform that the feeding of foodstuffs is to be suppressed. In addition, Akesato teaches (Paragraph 0010) suppressing the amount of food added can prevent a significant decrease in oil temperature and a corresponding adverse effect on cooking (i.e. the overload corresponds to a load that cannot be properly cooked/processed). Akesato further teaches (Paragraph 0030) a warning may be issued when the temperature decrease of the object to be cooked is larger than a predetermined temperature gradient (temperature profile), such as when the temperature of the object to be cooked drops by 3 to 4 ° C in one second, i.e. the device is capable of detecting a temperature gradient (profile) and issuing a warning based on the temperature profile or an individual temperature value. While detection of the temperature gradient is not explicitly mentioned by Akesato during the embodiment of the cooking process for monitoring a drop below a predetermined temperature, it would be obvious to one of ordinary skill in the art to configure the device to monitor both overload conditions (a large temperature gradient or a decrease below a predetermined temperature) together since either one would signal an adverse effect on the cooking process.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2) in view of Doherty (US 20090011101 A1) and further in view of Takagi (JP 2014156978 A).
Regarding claim 17, Akesato is silent on the warning signal being output if a setpoint cooking chamber temperature is not reached in one or more cooking steps of the cooking process.
Regarding claim 18, Akesato is silent on the warning signal being output if the setpoint cooking chamber temperature is not reached in a number of cooking steps that is stored as a threshold value.
Takagi teaches (0020-0023) a cooking process in which a terminal executes a pass/fail determination at step 110 of the cooking process. Takagi further teaches (Paragraph 0025), in the pass/fail determination, if a measured temperature is lower that a pass (setpoint) temperature, a warning sound is emitted. Takagi further teaches (Paragraph 0014) the terminal includes a control unit and functions to control the measurement units of the cooking device based on stored program. One of ordinary skill in the art would recognize that the terminal executes a set number of steps according to its programming, and that step 110 would be numbered step that functions a threshold, i.e. the warning signal is output if the process reaches the threshold of step 110 and the temperature has not been reached. Furthermore, while the food temperature, rather than the cooking chamber temperature is examined in the teaching of Takagi, one or ordinary skill in the art would recognize that the process could measure the cooking chamber temperature instead as it would be similar to the food temperature, and this would be a selection from the few options of places in which to measure the temperature (food surface, food interior, cooking chamber surface, cooking chamber interior), and measuring a cooking pot (chamber) temperature is known in the art as shown by Akesato. Additionally, it is noted that Takagi’s setpoint temperature warning does not explicitly mention being triggered by an overload of cooking appliance. However, as shown above by Akesato, it is known in the art that adding food at a lower temperature to a cooking chamber at a higher chamber may result in a decrease in the overall chamber temperature. As such, one of ordinary skill in the art would recognize that overloading food of a lower temperature would lower the measured temperature to the point of triggering the warning signal of Takagi.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to incorporate the setpoint cooking warning response of Takagi since both are directed to cooking processes in which a warning signal is output in response to a temperature condition, since outputting a warning when a temperature setpoint is not reached after a certain number of steps in known in the art as shown by Takagi, since providing a warning would allow a user to perform additional cooking to obtain a food without defects (Takagi, Paragraph 0006), and since failing to properly heat food to setpoint would lead to undercooking the food and possibly harming consumers, but a warning would prevent food from being served in such condition.
Regarding claim 19, Akesato is silent on the warning signal being output if a setpoint cooking chamber temperature is not reached after a time stored as a setpoint value.
Takagi teaches (0020-0023, 0025) a cooking process with a scheduled completion time (setpoint time value) and a passing temperature (setpoint temperature) of a food item in which a pass/fail determination of the temperature is executed at the scheduled completion time and a warning sound is emitted if the measured temperature is lower that the pass temperature.
While the food temperature, rather than the cooking chamber temperature is examined in the teaching of Takagi, one or ordinary skill in the art would recognize that the process could measure the cooking chamber temperature instead as it would be similar to the food temperature, and this would be a selection from the few options of places in which to measure the temperature (food surface, food interior, cooking chamber surface, cooking chamber interior), and measuring a cooking pot (chamber) temperature is known in the art as shown by Akesato. Additionally, it is noted that Takagi’s setpoint temperature warning does not explicitly mention being triggered by an overload of cooking appliance. However, as shown above by Akesato, it is known in the art that adding food at a lower temperature to a cooking chamber at a higher chamber may result in a decrease in the overall chamber temperature. As such, one of ordinary skill in the art would recognize that overloading food of a lower temperature would slow down the temperature increase to the point of triggering the warning signal of Takagi.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to incorporate the setpoint cooking warning response of Takagi since both are directed to cooking processes in which a warning signal is output in response to a temperature condition, since outputting a warning when a temperature setpoint is not reached after a set time is known in the art as shown by Takagi, since providing a warning would allow a user to perform additional cooking to obtain a food without defects (Takagi, Paragraph 0006), and since failing to properly heat food to setpoint would lead to undercooking the food possibly harming consumers, but a warning would prevent food from being served in such condition.
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2) in view of Doherty (US 20090011101 A1) and further in view of Suetsugu (US 8173188 B2).
Regarding claim 21, Akesato is silent on the warning signal being output if a setpoint humidity is not reached in one or more cooking steps of the cooking process.
Regarding claim 22, Akesato is silent on the warning signal being output if the setpoint humidity is not reached in a number of cooking steps that is stored as a threshold value.
Regarding claim 23, Akesato is silent on the warning signal being output if a setpoint humidity is not reached after a time stored as a setpoint value.
Suetsugu teaches (Col. 4, lines 20-23) a method of controlling a heating cooking apparatus that involves judging the progress of cooking by detecting a steam volume in a heating chamber by use of a humidity sensor, wherein the operation of the heating cooking apparatus is forcedly stopped by responding to the fact that a generated steam volume at a forced finish time found on the basis of a minimum amount-minimum steam curve for a food having a minimum weight does not reach a minimum steam volume found on the basis of the forced finish time and a maximum amount-maximum steam curve for a food having a maximum weight. Suetsugu further teaches (Col. 5, lines 33-37) when a generated steam volume at the maximum detection time (setpoint time) does not reach the standard steam volume (setpoint value), it is judged that a food having a weight of not less than a maximum weight is housed in the heating chamber, and the operation of the heating cooking apparatus is forcedly stopped. Additionally, Suetsugu teaches (Col. 7, lines)  the control block is provided with a controller constituted by a microcomputer, and a memory stores data necessary for the execution of the method of controlling a heating cooking apparatus and heating means whose degree of heating and stop of heating are controlled by receiving a control signal output by the controller  on the basis of a steam volume detected by the steam sensor. Furthermore, Figure 3 of Suetsugu shows a flowchart of the control method of the process, wherein step 3 compares the steam volume to the setpoint value. This third step stored in the controller would constitute a threshold step. While Suetsugu teaches a detecting method based on steam volume and a maximum amount-maximum steam curve (profile), it would be obvious to perform the detection method based on humidity and a humidity profile since Suetsugu uses a humidity sensor to detect steam volume, indicating that humidity and steam volume correlate with each other and exchanging one property for a correlating property would be readily apparent to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to incorporate the humidity/steam volume detection function of Suetsugu and to emit a warning signal based on a humidity value being below a setpoint since both are directed to processes for controlling cooking apparatuses, since both teach detecting putting more than a maximum weight into a cooking chamber, since using humidity measurements to verify that a cooking apparatus is overloaded at a cooking step stored in a controller and after a maximum (setpoint) time has passed is known in the art as shown by Akesato, since the humidity sensor of Suetsugu prevents underheating even in a heating apparatus which does not have a weight sensor due to constraints in cost or structure (Akesato, Col. 9, lines 33-35), and since determining that food has been undercooked would prevent the consumption of raw, possibly unsafe food. 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2) in view of Doherty (US 20090011101 A1) and further in view of Suetsugu (US 8173188 B2) and Beck (WO 2008154763 A1).
Regarding claim 24, Akesato is silent on the warning signal being output if an actual humidity is above a humidity defined as a threshold value.
Beck teaches (claim 1, 11) an apparatus for displaying operating states of a cooking vessel that outputs a signal upon exceeding an upper limiting value (threshold) for quantities including humidity. Beck does not explicitly mention that the signal corresponds to the amount of food in the cooking chamber being greater than a maximum amount. 
Suetsugu teaches (Col. 4, lines 20-23) a method of controlling a heating cooking apparatus that involves judging the progress of cooking by detecting a steam volume in a heating chamber by use of a humidity sensor, wherein the operation of the heating cooking apparatus is forcedly stopped by responding to the fact that a generated steam volume at a forced finish time found on the basis of a minimum amount-minimum steam curve for a food having a minimum weight does not reach a minimum steam volume found on the basis of the forced finish time and a maximum amount-maximum steam curve for a food having a maximum weight. Suetsugu further teaches (Col. 5, lines 33-37) when a generated steam volume at the maximum detection time (setpoint time) does not reach the standard steam volume (setpoint value), it is judged that a food having a weight of not less than a maximum weight is housed in the heating chamber, and the operation of the heating cooking apparatus is forcedly stopped. While Suetsugu teaches a detecting method based on steam volume and a maximum amount-maximum steam curve (profile), it would be obvious to perform the detection method based on humidity and a humidity profile since Suetsugu uses a humidity sensor to detect steam volume, indicating that humidity and steam volume correlate with each other and exchanging one property for a correlating property would be readily apparent to one of ordinary skill in the art. Thus, Suetsugu establishes a relationship between he humidity in the cooking chamber and the amount of food in the chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to incorporate the excess humidity warning method of Beck since both are directed to methods of controlling cooking appliances, since both teach outputting warning signals, since outputting a warning signal in response to humidity exceeding a threshold value is known in the art as shown by Beck, since humidity can be used to determine an excess amount of food in a cooking appliance as shown by Suetsugu, since excess humidity could signal that a food has lost too much moisture and further cooking would make it dry and unpalatable, and since excess humidity could damage a cooking device and warning a user would allow for preventing such a problem. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2) in view of Doherty (US 20090011101 A1) and further in view of Chen (CN 107015580 A) and Suetsugu (US 8173188 B2).
Akesato is silent on the warning signal being output if a number of dehumidification intervals is above a value stored as a threshold value.
Chen teaches (Paragraph 0002, 0052, 0098) a cooking appliance control method and system for steam box dehumidification, wherein when the number of dehumidification operations (intervals) reaches a preset number threshold, if the detection result still does not meet the requirements, a corresponding alarm message (warning signal) will be issued, which can inform the user of the corresponding function failure. Chen does not explicitly mention that the alarm message corresponds to the amount of food in the cooking chamber being greater than a maximum amount.
Suetsugu teaches (Col. 4, lines 20-23) a method of controlling a heating cooking apparatus that involves judging the progress of cooking by detecting a steam volume in a heating chamber by use of a humidity sensor, wherein the operation of the heating cooking apparatus is forcedly stopped by responding to the fact that a generated steam volume at a forced finish time found on the basis of a minimum amount-minimum steam curve for a food having a minimum weight does not reach a minimum steam volume found on the basis of the forced finish time and a maximum amount-maximum steam curve for a food having a maximum weight. Suetsugu further teaches (Col. 5, lines 33-37) when a generated steam volume at the maximum detection time (setpoint time) does not reach the standard steam volume (setpoint value), it is judged that a food having a weight of not less than a maximum weight is housed in the heating chamber, and the operation of the heating cooking apparatus is forcedly stopped. While Suetsugu teaches a detecting method based on steam volume and a maximum amount-maximum steam curve (profile), it would be obvious to perform the detection method based on humidity and a humidity profile since Suetsugu uses a humidity sensor to detect steam volume, indicating that humidity and steam volume correlate with each other and exchanging one property for a correlating property would be readily apparent to one of ordinary skill in the art. Thus, Suetsugu establishes a relationship between he humidity in the cooking chamber and the amount of food in the chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to incorporate the dehumidification control method of Chen since both are directed to cooking appliance control methods, since both teach devices that output warning signals, since outputting a warning based on threshold of dehumidification intervals is known in the art as shown by Chen, since humidity can be used to determine an excess amount of food in a cooking appliance as shown by Suetsugu , and since the alarm informs users in time for timely maintenance to avoid affecting the dehumidification operation of the steamer, thereby affecting the food safety of users (Chen, Paragraph 0052).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2) in view of Doherty (US 20090011101 A1) and further in view of Yi (US 20100134298 A1) and Patenotre (US 20040020371 A1).	
Akesato is silent on that the cooking appliance being placed in a locked state when the warning signal is output, so that only an authorized operator can unlock the cooking appliance.
Yi teaches (Paragraph 0042) a cooking appliance capable of entering a warning mode wherein a signal may be sent. Yi further teaches (Paragraph 0037) the door of the cooking appliance is locked when the appliance enters the warning mode. Yi further teaches (Paragraph 0039-0041) the cooking appliance enters a safety mode and unlocks only when an adult with a user ID on an RF tag approaches an RF reader. While Yi is directed to a cooking appliance with a door rather than a pot like Akesato, cooking appliances with lid locking mechanisms are known, such as Patenotre, which teaches (claim 1) a device with a top shell (lid) that has a locking mechanism control in response to cooking parameters. Thus, it would be obvious to one of ordinary skill in the art that a door locking mechanism could be applied to a lid which would be obvious to use with a pot as pots with lids are commonly known.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to incorporate the locking mechanism of Yi since both are directed to methods of outputting a warning signal from a cooking appliance, since locking a cooking appliance, outputting a warning signal, and only letting authorized operators open the locked device is known in the art as shown by Yi, and since the operation of Yi performs a function that prevents an accident which may happen to thoughtless persons such as children (Yi, Paragraph 0038).
Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2) in view of Doherty (US 20090011101 A1) and further in view of Yoon (KR 20130083586 A).
Akesato is silent on a reason for the warning signal being logged, wherein the reason is output directly or on request.
Yoon teaches (Paragraph 0030, 0031) a cooker that generates a warning message when an overheating temperature is determined and stores (logs) the warning message in a storage unit. Yoon further teaches (Paragraph 0036) the warning message generated through the warning message generating unit is simultaneously output and informed through the warning means.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to logging and outputting functions of Yoon, since both are directed to methods of controlling a cooking apparatus wherein a warning signal is generated, since Akesato teaches an apparatus with a control circuit 24 capable of storing data (Akesato, Paragraph 0035), since the stored warning message can be reused by maintaining the previously set state even during the next cooking (Yoon, Paragraph 0031), and since a user may not be present when the warning is emitted but storing the warning message would allow the user to known the source of the cooking appliance error after the fact so adjustments could be made to prevent a repeat of the problem.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2) in view of Doherty (US 20090011101 A1) and further in view of Yoon (KR 20130083586 A) and Aberbache (EP 3020311 A1).
Akesato is silent on a reason for the warning signal being transmitted via a communication interface to a central unit which is interconnected with a plurality of cooking appliances, whereby a statistical survey for a plurality of cooking appliances is possible.
Yoon teaches (Paragraph 0030, 0031) a cooker that generates a warning message when an overheating temperature is determined and stores (logs) the warning message in a storage unit. Yoon further teaches (Paragraph 0036) the warning message generated through the warning message generating unit is simultaneously output and informed through the warning means.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to warning message storage and transmission functions of Yoon, since both are directed to methods of controlling a cooking apparatus wherein a warning signal is generated, since Akesato teaches an apparatus with a control circuit 24 capable of storing data (Akesato, Paragraph 0035), since the stored warning message can be reused by maintaining the previously set state even during the next cooking (Yoon, Paragraph 0031), and since a user may not be present when the warning is emitted but storing the warning message would allow the user to known the source of the cooking appliance error after the fact so adjustments could be made to prevent a repeat of the problem.
Aberbache teaches (Paragraph 0034) a pressure cooker system capable of collecting and storing data. Aberbache further teaches (Paragraph 0054, 0055) a remote processing device (central unit) capable of comparing statistical data values obtained from a plurality of pressure cookers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato as modified above to incorporate the networked communications between multiple devices of Aberbache, since both are directed to cooking devices, since both are capable of storing data, since data comprising a reason for a warning signal as taught by Yoon and incorporated into Akesato could be transferred to a remote device via the process of Aberbache which is capable of transferring data, since, depending on the result of the statistical comparison, the remote processing device is advantageously designed to send  an informative message to the user concerned, for example to invite the user to take a corrective procedure and/or upkeep and/or maintenance (Aberbache, Paragraph 0058), and since surveying multiple devices could reveal inherent flaws or likely error situations that could be provided to users to prevent future failures.
Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2) in view of Doherty (US 20090011101 A1) and further in view of Bhogal (US 20160327281 A1).
Regarding claim 29, Akesato is silent on the food to be cooked being optically detected for at least a period of time between when the food is introduced into the cooking chamber and completion of the cooking process in the cooking chamber.
Regarding claim 30, Akesato is silent on the food to be cooked being optically detected by an optical sensor.
Bhogal teaches (Paragraph 0035) an oven that can record video of (optically detect) a foodstuff cooking within a cavity (cooking chamber). Bhogal further teaches (0059) an optical sensor records the video in the cooking cavity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to incorporate the optical sensing method of Bhogal since both involve cooking appliances with cooking chambers, since optically detecting food is known in the art as shown by Bhogal, since the optical sensor of Bhogal can enable the user to share audio and video of the cooking session on a social networking system or any other suitable media sharing system which can additionally enable foodstuff analysis (Bhogal, Paragraph 0035), and since a networked camera could allow a user to remotely monitor a cooking process.

Response to Arguments
Regarding the Applicant’s argument for claim 1 that the cooking program of Akesato is limited to a preheating process rather than to an entire cooking process with control commands that are individual sequences that run one after the other, the Examiner contends, as shown above, that Akesato also teaches (Paragraph 0025, 0026) a cooking process which is controlled by a control circuit 41 (where control circuits are commonly understood to operate according to programmed instructions), and in the described frying operation, as controlled by the control circuit, when the frying operation is started, the temperature is detected and the display flashes to indicate a preheating state. Then, Akesato teaches (Paragraph 0027) when the set temperature is reached a buzzer is used to provide a notification to add food. Akesato also teaches (Paragraph 0025) that the induction heating coil is maintained at the set temperature, where the set temperature could only be maintained after preheating had occurred to raise the cooking pot to the set temperature and maintaining a set temperature would be understood to occur sequentially after preheating. The sequences of preheating and then maintaining the set temperature (as commanded by the control circuit) may be understood to be individual sequences that run one after the other and that represent the entire cooking process. While a preheating process is part of the cooking process of Akesato, it is not the only part of it. Furthermore, the Applicant’s assertion that the preheating program of Akesato is not a program that can be selected because the cooktop can only be switched on and off is invalid because, Akesato teaches (Paragraph 0017-0019) the use of an operation panel 6 for inputting information by which the cooking process in controlled including a time setting key 13 and knobs 18 for operation and heat power setting. Under broadest reasonable interpretation, selection of different times or temperatures would constitute selection of different cooking programs. 
Regarding the Applicant’s argument for claim 1 that Akesato fails to teach the that the overload is individual to the food to be cooked and depends on the cooking program selected, it should be noted that these arguments are made in view of amendments to claim 1 which are now addressed over Akesato (JP 4271058 B2) in view of Doherty (US 20090011101 A1) as shown above. Consequently claim 1, and all dependent claims remain rejected. 
Regarding the Applicant’s argument for claim 33 that the cooking program of Akesato is limited to preheating, the Examiner contends that the cooking program comprises both preheating and maintaining the temperature of the cooking pot, and the overload is factored into maintaining the set temperature as Akesato teaches (Paragraph 0027, 0028) when food is added that lowers the temperature back below the set temperature a warning is output to stop the adding of food (overload), and the output of the induction heating coil is increased to restore the set temperature. In other words, the control circuit maintains the set temperature by factoring in the decrease in temperature caused by the load introduced into the cooking pot as part of the overall cooking process controlled by the control circuit. Consequently, claim 33 remains rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Garcia (US 20050127064 A1) teaches an automated cooking process wherein a control device controls the duration and heating performance for multiple process stages. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792